In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from (1) findings of fact and conclusions of law of the Supreme Court, Westchester County (Spolzino, J.), entered May 25, 2004, and (2) stated portions of a judgment of the same court (Donovan, J.), dated August 26, 2004, which, after a nonjury trial, inter alia, awarded the plaintiff maintenance in the sum of $2,300 per month until she reaches the age of 65 and $1,000 per month thereafter, determined his interest in a certain “Additional Security Benefits Plan” to be marital property, and awarded the plaintiff an attorney’s fee in the sum of $24,700.
Ordered that the appeal from the findings of fact and conclusions of law is dismissed, without costs or disbursements, as the findings of fact and conclusions of law are not separately appealable (see Grossman v Grossman, 260 AD2d 602 [1999]); and it is further,
Ordered that the judgment is modified, on the law and as a matter of discretion, by deleting the provision thereof awarding the plaintiff maintenance in the sum of $2,300 per month until she reaches the age of 65 and $1,000 a month thereafter, and substituting therefor a provision awarding her the sum of $2,000 per month until she reaches the age of 65 and $750 per month thereafter; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
Although the amount and duration of maintenance is generally committed to the sound discretion of the trial court (see Wortman v Wortman, 11 AD3d 604, 606 [2004]), under the facts of this case, we conclude that the amount of the award was excessive and should be reduced to the extent indicated.
The defendant’s remaining contentions are without merit. Schmidt, J.P., Santucci, Mastro and Rivera, JJ., concur.